 

EXHIBIT 10.6

 

AMENDMENT TO PERFORMANCE SHARE

AWARD AGREEMENTS FOR EXECUTIVE OFFICERS

 

Section 4 of each Award Agreement outstanding on August 7, 2017, is amended to
read in its entirety as follows:

 

Participant is responsible for payment of all federal, state and local
withholding taxes and Participant's portion of any applicable payroll taxes
imposed in connection with the settlement of the Performance Shares and the
issuance of Shares (collectively, the "Applicable Taxes").  To satisfy this
obligation, Corporation will withhold a number of Performance Shares (thus,
reducing the number of unrestricted Shares to be issued to Participant) having a
Fair Market Value (as of the Settlement Date) equal to the total amount of
Applicable Taxes on the compensation income realized upon settlement of the
Award; provided, that the Fair Market Value of Shares so withheld will in no
event exceed the total amount calculated based on the maximum individual tax
rates in the jurisdictions applicable to Participant.

 

 